Argued April 24, 1925.
The court below made absolute a rule to open a judgment for $20,616.05, entered August 2, 1924, on three judgment notes dated April 4, 1905, aggregating a face value of $11,500; that is to say, judgment was entered, for principal and interest, more than nineteen years after the date of the notes.
We shall not at this time indicate any view as to the merits of the case or as to the points of law involved; it is sufficient to say that an examination of the record has not convinced us the court below abused its discretion in entering the order assigned for error.
The order is affirmed.